ESTATE OF ELAINE SMITH WHITE, DECEASED, PETER M. FROST, INDEPENDENT EXECUTOR, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentEstate of White v. Comm'rDocket No. 14412-97United States Tax Court1998 Tax Ct. Memo LEXIS 465; January 12, 1998, Filed Petitioner's motion for partial summary judgment denied.  *465 Maurice B. Foley, Judge Maurice B. FoleyORDERThis case is calendared for trial at the Houston, Texas trial session of the Court scheduled to begin February 23, 1998, at Houston, Texas. On October 9, 1997, petitioner filed a motion for partial summary judgment and memorandum of points and authorities in support thereof. In a Notice to the Court, filed November 14, 1997, respondent notified counsel for petitioner that respondent concedes the issue related to the value of the decedent's interest in Frost Interests, Ltd., LLP (petition, paragraph 4(a)). As a result respondent will not file a separate response to petitioner's motion for partial summary judgment. Upon due consideration, it is ORDERED that petitioner's Motion for Partial Summary Judgment filed October 9, 1997, is hereby denied as moot.Maurice B. FoleyJudgeDated: Washington, D.C.January 12, 1998